266 S.W.3d 333 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Arthur A. SMITH, Defendant/Appellant.
No. ED 90639.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Nancy A. McKerrow, Ellen H. Flottman, co-counsel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Cory Lee Atkins, co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K HOFF, J.

ORDER
PER CURIAM.
Appellant Arthur Smith appeals the trial court's conviction on two counts of second-degree domestic assault (§ 565.073). We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting *334 forth the reasons for this order. We affirm pursuant to Rule 30.25(b).